CALOGERO, C.J.,
concurs. I concur because I believe the majority in its simply denying the writ has not ruled on the merits of the Relator’s Assignment of Error. Rather, the decision was rendered after all the evidence had been introduced. It was therefore denied in my view because the matter is moot. I believe that Relator may raise this issue anew in the event of conviction.
LEMMON, J., concurs in the denial of the writ application based on the representation that the presentation of the evidence has been completed and the statement in question was not used.